Citation Nr: 1826468	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for hyperkeratotic lesions (callosities) of the bilateral feet.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The Veteran has asserted that he is entitled to a higher rating for his bilateral feet disability.  The Board notes that the most recent VA treatment records and VA examination of record are dated in 2014.  Therefore updated medical evidence must be obtained for information on the current severity of his disability.  

An updated VA examination is to be conducted.  The most recent examination, from October 2014, does not contain any discussion of the Veteran's treatment records, which show limited range of motion in the first MTP joint and the Veteran's report of excess sweating of the feet.  The VA examiner also diagnosed flat foot, hallux rigidus, and plantar fasciitis, but did not provide an adequate opinion as to whether these diagnoses are related to the service-connected callosities.  

Further, as the record shows consistent treatment by VA podiatrists, updated VA treatment records must be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Associate any updated (since November 2014) VA treatment records with the claims file.

2.  After completing all records development, schedule the Veteran for an appropriate examination for a report on the current severity of his bilateral foot disability.

The October 2014 VA examiner opined that the Veteran's pes planus, hallux rigidus, plantar fasciitis, and arthritis of the right big toe were not related to his service-connected hyperkeratotic lesions (calluses) because there was no evidence of an abnormal gait.  The record does show that he had a gait analysis done at VA in April 2012 that showed he was externally rotated, had an abductory twist, and an early heel off.  This evidence should be addressed, and the examiner is asked to expand on the rationale concerning the relevance of gait and the listed diagnoses.

All symptoms that are related to his hyperkeratotic lesions are to be listed.  The October 2014 VA examiner clarified that all his pain was attributed to his hyperkeratotic lesions, but did not comment on his limited or abnormal range of motion.  Further, the Veteran has complained of swelling.  The record also shows that he excessively sweats.

To the extent possible, the examiner should distinguish the symptoms attributed to the Veteran's service-connected hyperkeratotic lesions from those associated with any nonservice- connected disability.  If the examiner is unable to make such a distinction, he/she should so indicate and explain why this is so.  The examiner should also determine, if possible, if any currently nonservice-connected foot diagnosis is caused or aggravated by the service-connected hyperkeratotic lesions.

The examiner is asked to conduct a complete examination, including all necessary diagnostic tests.  All opinions must be supported by explanatory rationale.

3.  After completion of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

